DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 – 19, 21, 22 and 24 – 30 are objected to because of the following informalities:  
Claims 11 – 19, 21 and 22, line 1, “a cage” should read - - the cage - -.
Claims 24 – 30, line 1, “a roller” should read - - the roller - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smooth” in claims 19 and 20 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Use of the term “smooth,” renders the limitation “smooth surface” indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 14, 15, 18, 20, 23, 25 and 27 are rejected under 35 U.S.C. 102a1 as being anticipated by Bisch DE 102017101034.
Claims 11, 14, 15 and 20, Bisch discloses a segment 1 of a cage for a rolling bearing (Abstract), comprising: a first side plate (side ring element 2); a second side plate (side ring element 2); a first bridge (crossbar 3) connecting the first side plate and the second side plate; and, a second bridge (cross bar 3) connecting the first side plate and the second side plate, wherein: the first side plate includes: a first region 2a (see annotated Fig. 1) extending past the first bridge in a first circumferential direction around an axis of rotation of the cage, the first region including a first end face having a first contour (eyelet 6); and, a second region 2b extending past the second bridge in a second circumferential direction, opposite the first circumferential direction, the second region including a second end face having a second contour (hook 5) different from the first contour; the second side plate includes: a third region 2a extending past the first bridge in the first circumferential direction, the third region having a third end face with the first contour (eyelet 6); and, a fourth region 2b extending past the second bridge in the second circumferential direction, the fourth region having a fourth end face with the second contour (hook 5); the first side plate, the second side plate, the first bridge, and the second bridge define a complete rolling element pocket; the first region, the first bridge, and the third region define a first incomplete rolling element pocket open in the first circumferential direction; and, the second region, the second bridge, and the fourth region define a second incomplete rolling element pocket open in the second circumferential direction.

    PNG
    media_image1.png
    527
    582
    media_image1.png
    Greyscale

Claim 18, Bisch discloses an axial direction is parallel to the axis of rotation; a first direction is orthogonal to the axial direction and to the first circumferential direction; the first bridge includes at least one first guide nose (guide 4) extending in the first direction and in the second circumferential direction, and arranged to contact a rolling element 7 (Fig. 3); and, the second bridge includes at least one second guide nose (guide 4) extending in the first direction and in the first circumferential direction and arranged to contact the rolling element.
Claim 23, Bisch discloses portion of a roller bearing, comprising: an inner ring 8; a cage connected to the inner ring and including: a first cage segment 1 with a first side plate 2, a second side plate 2, a first bridge 3 connecting the first side plate and the second side plate, and a second bridge 3 connecting the first side plate and the second side plate; and, a second cage segment 1 (Fig. 5) with a third side plate 2, a fourth side plate 2, a third bridge 3 connecting the third side plate and the fourth side plate, and a fourth bridge 3 connecting the third side plate and the fourth side plate; and, a plurality of rolling elements 7, wherein: the first side plate includes a first region 2a (annotated Fig. 1) extending past the first bridge in a first circumferential direction around an axis of rotation of the cage, the first region including a first end face having a first contour (eyelet 6); the third side plate includes a second region 2b extending past the fourth bridge in a second circumferential direction, opposite the first circumferential direction, the second region including a second end face in contact with the first end face and having a second contour (hook 5) different from the first contour; the first region, the first bridge, the second side plate, the fourth side plate, the fourth bridge, and the second region form a first rolling element pocket (Fig. 3); and, a first rolling element 7 is disposed in the first rolling element pocket.
Claim 25, Bisch discloses the second side plate includes a third region 2a extending past the first bridge in the first circumferential direction, the third region having a third end face with the first contour 6; and, the fourth side plate includes a fourth region 2b in contact with the third end face and having the second contour 5.
Claim 27, Bisch discloses the first side plate, the first bridge, the second side plate, and the second bridge forming a second rolling element pocket; a second rolling element is disposed in the second rolling element pocket; the third side plate, the third bridge, the fourth side plate, and the fourth bridge form a third rolling element pocket; and, a third rolling element is disposed in the third rolling element pocket.

Allowable Subject Matter
Claims 12, 13, 16, 17, 21, 22, 24, 26, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the first contour is convexly curved; and, the second contour is flat (claims 12, 21, 24, 26); the first end face is separated from the second end face by a distance in the first circumferential direction; and, the first end face has a radius of curvature less than the distance (claims 13 and 22); the first side plate includes a first lateral surface protrusion located past the first region in a first axial direction parallel to the axis of rotation; the second side plate includes a second lateral surface protrusion located past the third region in a second axial direction, opposite the first axial direction; and, a maximum width of the segment of the cage in the first axial direction is between the second lateral surface protrusion and the first lateral surface protrusion (claim 16); the first side plate includes a first surface and a second surface facing the second side plate and forming an angle smaller than 180 degrees (claims 19 and 39); the first end face is separated, in the first circumferential direction, from the third end face by a distance; and, the first end face is convexly curved and has a radius of curvature less than the distance (claim 28); or when the first rolling element contacts the first region, the first rolling element is separated from the third region by a first distance; and, when the second rolling element contacts the first side plate, the second rolling element is separated from the second side plate by a second distance, less than the first distance (claim 30).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656